UNITED STATES DISTRICT COURT
'WESTERN DISTRICT OF WISCONSIN

 

Paulann Hart,
Plamnff’ NOTICE OF APPEAL
V.
Badger Mining Corp., Case No. 17 CV 560
Defendant.

 

Notice is hereby given that Paulann Hart, Plaintiff in the above-named matter, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the Order and Judgment
entered on November 16, 2018, in favor Of Defendant, Badger Mining Corporation, and against

Paulann Hart, granting Defendant’s Motion for Summary Judgment and dismissal

Dated: ia// 5///9

BAKKE N AN, S.C.

P;ter M. Reinhardt 7

Attorney No. 1025187

2919 Schneider Avenue SE, P.O. BOX 280
Menornonie, WI 54751-0280

(715) 235-9016
preinhardt@bakkenorman.com

Attorneys for Paulann Hart

 

